Title: Proposed Changes in Translation of the Treaty with Prussia, [ca. 1 March? 1785]
From: Jefferson, Thomas
To: 



[ca. 1 Mch.? 1785]

We submit the following passages to the consideration of the Baron De Thulemeyer, collating the English expressions, the French translation and the changes which we think should be made to yeild the true sense.


English expression
Passages in the translationwhere the sense seems changed
Corrections hazarded


Art. X. shall succeed to their said personal goods
succederont à leurs biens
succederont à leur dits biens personelles


such care shall be taken of the said goods and for so long a time as would be taken of the goods of a native in like case until the lawful owner may take measures for receiving them.
on prendra pendant ce temps les memes soins des biens qui leur sont echus, qu’on auroit pris en pareille occurrence des biens des natifs du pays: à moins que le proprietaire legitime n’ait pris des arrangemens pour recueiller l’heritage.
on prendra des biens qui leur sont echus les memes soins et pour le meme temps qu’on auroit pris en pareille occurrence des biens des natifs du pays, jusques à ce que le proprietaire legitime aura pris des arrangemens pour recueillir l’heritage.


and where on the death of any person holding real estate within the territories of the one party, such real estate would by the laws of the land descend on a citizen or subject of the other, were he not disqualified by alienage, such subject shall be allowed &c.
et si par la mort de quelque personne possedant des biens-fonds sur le territoire de l’une des parties contractantes, les biens- fonds venoient à passer selon les loix du pays à un citoyen ou sujet de l’autre partie, celuici, s’il est gualifié à aliener les dits biens, obtiendra &c.
et si par la mort de quelque personne possedant des bien-fonds sur le territoire de l’une des parties contractantes, les biensfonds viendroient à passer selon les loix du pais à un citoyen ou sujet de l’autre partie s’il n’etoit pas inhabilité comme etranger, celui-ci obtiendra &c.


17. or by a pyrate
ou par un Armateur
ou par un pirate


19. arrested, searched
ni arretées ni saisies
ni arretées, ni visitées


23.
et en general tous ceux
we concur in adopting this expression as being more extensive than the original and for a good purpose.


private armed vessels
armateurs
vaisseaux armés en course



24. in some part of their dominions
omitted
assignera ‘dans leurs territoires’


and all others
aux simples soldats
à touts les autres


necessaries
douceurs
we like the word ‘douceurs’ better than the word ‘necessaries’ which we had proposed and for which we had therefore rather substitute ‘comforts’


26. yeilding the compensation where such nation does the same
accordant la meme compensation qu’aura eté agréée pour d’autres nations.
en accordant la même compensation si la concession est conditionelle.


